UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7766



WILLIE LEE WORSLEY,

                                              Plaintiff - Appellant,

          versus


PRINCE GEORGE’S COUNTY SHERIFF’S        OFFICE;
ALONZO O. BLACK, II, Sheriff,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-00-
3131-AMD)


Submitted:   February 8, 2001           Decided:    February 15, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Lee Worsley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Lee Worsley appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. Worsley v. Prince George’s County Sheriff’s Office,

No. CA-00-3131-AMD (D. Md. Oct. 31, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2